Case 2:13-cr-00607-JFB-AYS Document 1115 Filed 09/20/21 Page 1 of 1 PagelD #: 36448

                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District ofNew York


  JHK:DCL:MMO                                           610 Federal Plaza
                                                        Central Islip, New York 11722

                                                        September 20, 2021

   Honorable Joseph F. Bianco
   United States Circuit Judge                                                      FILED
                                                                               IN CLERK'S OFFICE
   Court of Appeals for the Second Circuit                               U.S. DISTRICT COURT E.D.N.Y.
   Long Island Federal Courthouse
                                                                                   SEP 212021
   Central Islip, New York 11722

                   Re:      United States v. Kenner and Constantine
                                                                         *                        *
                                                                         LONG ISLANO OFFICE
                            No. CR-13-607 (S-2) (JFB)
   Dear Judge Bianco:

           The government respectfully submits this letter to request an adjournment of the status
   conference currently scheduled for September 25, 2021. Since the status conference held on
   August 25, 2021, counsel for Danske Bank, Silverpeak and the government have discussed and
   negotiated substantive changes to the previously agreed upon settlement terms and have
   exchanged drafts. At present, the government is awaiting receipt of Danske Bank's and
   Silverpeak's proposed revisions to the draft settlement stipulation. The government thus requires
   additional time to finalize the settlement terms and seek approval from the necessary government
   officials before finalizing the settlement terms. Under these circumstances, the government
   respectfully requests at least a three-week adjournment of the status conference, presently
   schedu ed for September 25, 2021, to a date convenient to the Court.

                                                        Respectfully submitted,
      /s/Joseph F. Bianco

                                                        JACQUELYN M. KASULIS
                                                        Acting United States Attorney
        Sitting by Designation.
                                                 By:    Isl Diane C. Leonardo
                                                        Madeline O'Connor
    Date:   Sw\ ,d. \                                   Diane C. Leonardo
                                                        Assistant U.S. Attorneys
            Central Islip, N.Y.                         (631) 715-7870
                                                        (631) 715-7854


                                                                      ~~ - ~
   cc: All counsel of record by ECF




                                                                      +h~t
                                                                      ~ ) ~ fl\ Jt;;) ~ @\
